DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/9/2021 have been fully considered but they are not persuasive. With respect to claim 14, the applicant argues Williams does not describe the claimed second delivery device providing a jet with at least Application No.: 16/960,03811568600.1029Response to Office Action dated May 28, 2021one abrasive material because Williams describes a single fluid jet. Examiner respectfully disagrees. Williams might describe the drill bit as producing a "single fluid jet" but there are clearly two nozzles taught: “jet nozzle/primary nozzle 4 and secondary nozzle 9. And Williams describes a first delivery device 2 (i.e., col. 7:12, “drill pipe”) configured to deliver a jet (through the primary nozzle 4) of abrasive-free water (i.e., col. 7:46-8:32 - “any desired
fluid”, col.12:63-64, col.13:56, -“water’’) at a pressure (103 rejection for range follows) to the at least one first nozzle and second delivery device (“annular space between the nozzle element 3 and the sleeve 5” where the pellets are “caught by the jet of drilling mud and ejected…”, col. 8:5-19) configured to deliver a jet (through secondary nozzle 9) containing at least one abrasive material (ball shape pellets) at a pressure (103 rejection for range follows) to the at least one second nozzle. Williams addresses “Drilling mud or any desired fluid of the character described is then pumped through the drill pipe so as to be ejected from the jet nozzle 4 in the form of a high velocity constricted jet….. A multitude of solid, heavy density pellets may then be dropped into annular space between the nozzle element 3 and the sleeve”) is taught as described above.
	Further, the applicant argues Williams does not describe any pressure at which the water jet is provided. Williams only describes that the nozzle causes a pressure drop of about 100 pounds per square inch (or about 6 bar) and seems to indicate that the pressures involved in the system described by Williams are substantially lower than claimed (over 2k bar). But, Williams teaches the nozzle causes a pressure drop of more than 100 pounds per square inch (col. 2:22-25) not about 100 pounds per square inch. And the claimed range (2k bar – 4k bar) is quite broad rather than narrow and critical. MPEP 716.02(d).
	In Williams, the various fluid streams inherently have some generic non-zero pressure (i.e., more than 100 lbs psi). The pressure at which the drilling fluid is delivered by Williams is implicitly “result effective”. In other words, it is an abrasive jet drill bit so of course the pressure delivers the abrasive jet at matters.
	The higher pressure will increase the erosive action of the drilling jets on the formation, thus suggesting to the person of ordinary skill in the art to try higher pressures (2k bar – 4k bar) for the “first delivery device”. In other words, it would be 
The specific numerical range of pressure of the “abrasive jet” and second delivery device then naturally falls with the first delivery device, because the “second delivery device” (the “annular space between the nozzle element 3 and the sleeve 5” where the pellets are “caught by the jet of drilling mud and ejected…”) will deliver the abrasive to the “first jet” where it is pressurized to the same pressure as the “abrasive-free” fluid.
	It would have been obvious to one of ordinary skill in the art the time the invention was made to try higher pressures (2k bar – 4k bar) for the first and second delivery device to increase the rate of penetration of the drilling operation, since it has been held that where the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 14-17, 20 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (2868509).
Williams discloses a boring assembly, comprising:
Re claim 14:
a boring head 5 (i.e., fig. 1) including:
at least one first nozzle 4 (i.e., col. 8: 22-23, “primary nozzle’);
at least one second nozzle 9 (i.e., col. 8:23-25, “secondary nozzle”), the at least one second nozzle being different from the at least one first nozzle (nozzle 9 positioned below nozzle 4);
a first delivery device 2 (i.e., col. 7:12, “drill pipe”) configured to deliver a jet (through the primary nozzle 4) of abrasive-free water (i.e., col. 7:46-8:32 - “any desired fluid’, col.12:63-64, col.13:56, -“water’) at certain pressure to the at least one second nozzle; and 
second delivery device (“annular space between the nozzle element 3 and the sleeve 5” where the pellets are “caught by the jet of drilling mud and ejected…”, col. 8:5-19) configured to deliver a jet (through secondary nozzle 9) containing at least one abrasive material (ball shape pellets) at a pressure (103 rejection for range follows) to the at least one second nozzle. Williams addresses “Drilling mud or any desired fluid of the character described is then pumped through the drill pipe so as to be ejected from the jet nozzle 4 in the form of a high velocity constricted jet….. A multitude of solid, may then be dropped into the annular space between the bore hole and drill pipe at the surface of the earth or into the drill stem itself, nozzle size permitting….The secondary nozzle concentric with, but below the primary nozzle serves to entrain pellets in the fluid jet and to accelerate and direct the jetted pellets.” So fluid/water jetted from nozzle 4 before the pellets dropped and the pellets jetted from nozzle 9 after the pellets dropped and the second delivery device (annular space between the nozzle element 3 and the sleeve”) is taught as described above.
Williams is silent on a first delivery device configured to deliver a jet of abrasive- free water at a pressure of between 2000 bar and 4000 bar to the at least one first nozzle; and a second delivery device configured to deliver a jet containing at least one abrasive material at a pressure of between 2000 bar and 6000 bar to the at least one second nozzle. 
In Williams, the various fluid streams inherently have some generic non-zero pressure (i.e., more than 100 lbs psi). The pressure at which the drilling fluid is delivered by Williams is implicitly “result effective”. In other words, it is an abrasive jet drill bit so of course the pressure delivers the abrasive jet at matters.
The higher pressure will increase the erosive action of the drilling jets on the formation, thus suggesting to the person of ordinary skill in the art to try higher pressures (2k bar – 4k bar) for the “first delivery device”. In other words, it would be reasonable for the ordinary artisan to attempt higher pressures to increase the rate of penetration of the drilling operation. 
The specific numerical range of pressure of the “abrasive jet” and second delivery device then naturally falls with the first delivery device, because the “second 
It would have been obvious to one of ordinary skill in the art the time the invention was made to try higher pressures (2k bar – 4k bar) for the first and second delivery device to increase the rate of penetration of the drilling operation, since it has been held that where the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. This is also applies to claim 16 since it is directed to range of a boring head’s diameter.
	Re claim 15, the boring head 5 is cylindrical, the boring head having a central head axis extending along the main axis (central axis through 2 and 11, i.e., fig. 1).
	Re claim 17, a frame 1 (bore hole), and a first rotational drive (i.e., col. 6:41-347) configured for driving the boring head 5 relative to the frame around the central head axis.
Re claim 20, the at least one second nozzle 9 is configured to deliver an adjustable jet forming an angle between 0° (see fig. 1) and 45° relative to an axis passing through the second nozzle and parallel to the main axis.
Re claim 25 (as best understood by examiner, 112 issue) a fourth drive (i.e., fig. 1, primary nozzle 4 the jets water can be called a first drive, secondary nozzle 9 that jets pellets can be a second drive, upper opening of rib 8 that drives pellets downwardly can be a third drive, and middle-section of rib 8 that drives pellets further downwardly can be 
Re claim 26, the boring head has a front face substantially orthogonal to the main axis, the first nozzle and the second nozzle emerging on the front face (see fig. 2).
Re claim 27:
first delivering, by the first delivery device, the jet of abrasive-free water at the pressure of between 2000 bar and 4000 bar to the at least one first nozzle; second delivering, by the second delivery device, a jet containing the at least one abrasive material at the pressure of between 2000 bar and 6000 bar to the at least one second nozzle (these steps are pertinent to claim 14 above);
the first delivering having taken place before, during and/or after the second delivering (i.e., col. 7:46-8:32, col. 14:26-29).
Re claim 28, Williams is silent on demolishing a concrete body by the jet of abrasive-free water delivered during the first delivering; and cutting a metallic element by the jet including at least one abrasive material delivered during the second delivering. However, it would have been obvious to one of ordinary skill in the art the time the invention was made to adjust range of jet pressures of first and second nozzle to demolish a concrete body by the jet of abrasive-free water delivered during the first delivering and cut a metallic element by the jet including at least one abrasive material delivered during the second delivering, since it has been held that where the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Allowable Subject Matter
Claims 18-19 and 21-24 would be allowable if claim 18 is rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG-SUK (PHILIP) RO/           Primary Examiner, Art Unit 3676